Citation Nr: 1456078	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent prior to April 13, 2007; in excess of 50 percent from April 13, 2007; and in excess of 70 percent from September 27, 2007, for PTSD.  

4.  Entitlement to an effective date earlier than October 27, 2008, for the award of a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, July 2009, and October 2009 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board recognizes that the Veteran perfected an appeal with respect to the issues of entitlement to earlier effective dates for the assignments of the 50 percent and 70 percent ratings for his PTSD.  However, Board has reviewed the entire claims file and notes that the Veteran disagreed with the July 2009 rating decision, which granted service connection for PTSD and assigned staged ratings of 30 percent and 50 percent.  See August 2009 notice of disagreement.  The Veteran has continued to prosecute his appeal for higher ratings following the initial grant of service connection.  Given the history discussed more extensively below, the Board has characterized the issue on appeal as it appears on the first page of this decision, because the claim is one for increased ratings for the period on appeal, rather than claims for earlier effective dates.  The RO issued a "staged" rating and the entire period since the award of service connection is on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
FINDINGS OF FACT

1.  Sleep apnea is as likely as not caused or aggravated by the service-connected PTSD.

2.  Throughout the appeal the PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.

3.  The Veteran is service-connected for PTSD, now evaluated as 70 percent disabling since the award of service connection and sleep apnea, which has not yet been rated.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

4.  The Veteran completed four years of high school and was last gainfully employed as an automobile assembler on October 26, 2006.  

5.  The Veteran's service-connected disabilities, particularly his PTSD, preclude his substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014); 38 C.F.R. § 3.310 (2006).

2.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).
3.  The criteria for an earlier effective date of October 27, 2006, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is granting service connection for sleep apnea, no discussion of VA's duties to notify and assist is necessary.

As for the remaining issues on appeal, the Veteran was notified in a letter dated in February 2009 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
The Veteran's claims for a higher initial rating and an earlier effective date arise from his disagreement with the initial rating and effective date following the grant of service connection and award of a TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and also secured examinations in furtherance of his claims.  Pertinent fee based and VA examinations were obtained in July 2009 and July 2010, respectively.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

Service connection for PTSD was granted with an effective date in August 2002.  A January 2004 sleep study confirms that the Veteran has sleep apnea.

The Veteran submitted a medical opinion from J.B., M.D. dated in July 2004.  After interviewing the Veteran, as well as reviewing his pertinent records, Dr. J.B. opined that the Veteran's sleep apnea was caused by medications taken to treat his service-connected PTSD.  

At a July 2010 VA examination for the Veteran's PTSD, the examiner opined that it was at least as likely as not that the Veteran's sleep apnea was aggravated by the medications taken for his PTSD.  A July 2010 VA respiratory examiner opined that the Veteran's PTSD medication did not cause or aggravate his sleep apnea.  Rationales for both opinions were provided.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is warranted.  The evidence during this appeal reflects a current diagnosis of sleep apnea.  After considering all of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his current sleep apnea has been caused or aggravated by his service-connected PTSD.

Of particular importance to the Board is the July 2004 positive nexus opinion from Dr. J.B. as well as the positive opinion from the July 2010 VA psychiatric examiner.  The Board accords these opinions great probative value as they were formed after interviewing the Veteran as well as reviewing his pertinent treatment records.  The Board acknowledges the negative nexus opinion from the July 2010 VA respiratory examiner.  However, in light of the positive opinions, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's PTSD caused or aggravated his sleep apnea.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for sleep apnea is, therefore, granted. 

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the July 2009 rating decision granting service connection, the Veteran's PTSD was evaluated as 30 percent disabling from August 13, 2002, and as 50 percent disabling from July 9, 2007.  Subsequently, in an October 2010 rating decision, the RO assigned a 70 percent rating from July 12, 2010.  However, in a June 2013 rating decision, the RO assigned the 50 percent rating from April 13, 2007, and the 70 percent rating from September 27, 2007.  Consequently, the Veteran's PTSD is rated as 30 percent disabling prior to April 13, 2007; as 50 percent disabling from April 13, 2007; and as 70 percent disabling from September 27, 2007, under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  

Specifically, pursuant to DC 9411, a 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2014). 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Treatment records dated from August 2002 to April 2003 show that the Veteran had mood instability, anxiety attacks, poor sleep, and an anxious affect.  His GAF scores ranged from 55 to 60.  August 2003 and December 2003 records showed anxiety around people, mood instability at times, and a denial of suicidal and homicidal ideation.  He had GAF scores of 55 and 60, respectively.  

A June 2004 record showed that the Veteran reported having passive suicidal ideations almost every day, but no plans to act.  He was oriented to person, place and time.  He denied homicidal ideation.  His mood was less depressed; affect was pleasant; memory and concentration were fair; and insight and judgment were intact.  Another June 2004 record shows that he felt anxious around people and had mood instability at times.  A GAF score of 60 was assigned.  A September 2004 record again showed anxiety around people and mood instability as well as a GAF score of 60.  A January 2005 record showed that the Veteran was oriented to person, time, and place; denied suicidal and homicidal ideation and auditory and visual hallucinations and delusions; sleep was poor; mood was stable; affect was fully range; memory and concentration were fair; and insight and judgment were intact.  Records in May 2005 and July 2005 continued to show anxiety around people and that the Veteran isolated.  He denied suicidal and homicidal ideation and GAF scores of 55 were assigned.  

An April 2007 SSA evaluation shows that the Veteran complained of chronic depression with feelings of helplessness, anhedonia, and poor motivation.  He complained of anxiety and severe agitation with panic episodes.  He reported experiencing restlessness and distractibility.  He also reported significant difficulty with long and short-term memory including an inability to remember the names of family members.  He reported visual hallucinations including shadow people, and paranoid ideations with a theme of people plotting against him.  The Veteran reported that he last worked in 2006 and that he had significant difficulty in terms of getting along with coworkers and management due to his anxiety and belief that people were plotting against him.  The Veteran reported that he needed no help with daily personal hygiene or with getting dressed.  He reported that he isolated himself.  His social life was reportedly restricted to his immediate family.  

Examination revealed that he was anxious, restless, and moderately agitated.  He appeared adequately dressed with adequate hygiene.  He remained cooperative and appeared to put forth an adequate level of effort during the interview.  Concentration and attention seemed below average.  The Veteran seemed preoccupied with all of his physical and emotional problems.  His verbalizations were frequent, and seemed to consist of more concrete than abstract cognitive operations.  Fatigue and time pressure did not have a significant effect on range of affective responses, which remained anxious and agitated.  He exhibited no indications of gross misinterpretations of consensual reality during the testing session.  His sensorium appeared to be clear throughout the evaluation.  He remained oriented regarding person, place, and circumstance.  He did not report hallucinations in any field during testing and did not seem to be distracted by internal stimuli.  His thoughts seemed relatively clear and coherent, but not well organized.  He appeared to be exerting an above average level of effort to maintain concentration when under pressure and/or fatigue.  A GAF score of 50 was assigned.  

The Veteran was afforded a fee-based examination in March 2009.  He reported constant symptoms of panic attacks, depression, flashbacks, recurrent intrusive thoughts, and sleeplessness.  He indicated that his symptoms affected his total daily functioning which resulted in years of sleeplessness due to nightmares, missing time at work, and being irritable in relationships.  The Veteran reported that during his employment as an assembly worker for 18 years, his relationship with his supervisor was poor and with his co-workers was fair.  He reported that he would get irritable if he felt threatened or pushed to do something at work.  The Veteran was currently married; he stated the relationship was stressful.  His wife had a brain tumor last year and his need to isolate stressed the marriage.  He reported having a close relationship with his children.  The Veteran reported that he avoided group activities and in general, isolated.  

Examination revealed that orientation was within normal limits.  Appearance, hygiene, and behavior were appropriate.  He maintained good eye contact.  Affect and mood showed anxiety; examination indicated a depressed mood, which occurred near continuously and affected the ability to function independently.  Affect and mood examination also indicated an impaired impulse control, some unprovoked irritability, and periods of violence that affected motivation by causing him to avoid people and that affected mood by biasing his mood toward being depressed.  At work, he would have to take only jobs that kept him at a sufficient physical distance away from other people.  He reported that he would get irritated if others "intruded" on him physically or verbally.  Communication and speech were within normal limits.  The Veteran showed impaired attention and/or focus; he forgot things if he did not write them down.  Panic attacks were present and occurred more than once per week.  There were signs of suspiciousness.  There was no report of a history of delusions and no delusions were observed at the time of the examination.  Hallucination history was present occasionally, including suspecting that he saw dangerous things when he was panicked.  At the time of the examination, no hallucinations were observed.  The Veteran had obsessional rituals present, which were severe enough to interfere with routine activities.  Thought process was appropriate; he did not have slowness of thought nor did he appear confused.  Judgment was not impaired and abstract thinking was normal.  Memory was impaired and the degree was moderate.  There were passive thoughts of death, very frequent thoughts of suicide, but their intensity was low on the medication.  Homicidal ideation was absent.  A GAF score of 38 was assigned.  

The Veteran was afforded a VA examination in July 2010.  He reporting having nightmares, difficulty sleeping, not trusting others, and not sharing emotions.  The Veteran had decreased interest in activities and difficulty concentrating.  He did little for enjoyment and ran errands with his wife at times.  He did not go to church anymore due to fear of having an anxiety attack.  He had to write things down to remember them.  The Veteran reported good hygiene.  He endorsed chronic suicidal thoughts but denied intention.  He denied homicidal ideation.  He reported feeling depressed most of the time, more often than not.  The Veteran reported getting in "panic mode" two to three times a week.  He reported that he did not go places except with his wife or someone accompanying him.  He did not go out to eat, but did go to the bank or grocery store and he had to be accompanied.  The Veteran denied manic episodes.  He denied physical aggression toward others.  He was currently married and lived with his wife and two children.  The Veteran described this relationship with his wife as she got mad at him sometimes when he did not go to church.  He described his relationship with his son as having ups and downs and having a good relationship with his daughter.  He reported that he did not get together with friends.

Examination revealed that he had good eye contact.  Speech was normal rate, tone, and volume.  No abnormal psychomotor movements were seen.  Thoughts were logical and coherent, goal-directed.  He denied suicidal ideation/homicidal ideation at present.  He denied auditory and visual hallucinations and there was no evidence of psychosis.  He reported his mood as liking to stay to himself sometimes and that he isolated and sometimes felt depressed.  Affect was euthymic and with fair range, laughing appropriately at times when discussing dating in high school, some cognitive exam questions.  There was no lability noted.  A GAF score of 50 was assigned, which the examiner opined indicated serious symptoms.  

None of the Veteran's treatment records have shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place.  Except for the April 2007 evaluation discussed above, his records do not reveal memory loss for names of close relatives, own occupation, or own name.  Treatment records throughout this appeal have shown GAF scores ranging from 50 to 60.

The Veteran's testimony at his October 2014 hearing indicate that his symptoms have remained the same since the award of service connection.  

Based on a review of the evidence, the Board concludes that a rating of 70 percent rating, but no higher, is warranted from the date of service connection.

In this case, the level of impairment, symptoms shown, and GAF scores throughout the Veteran's treatment records during this appeal and during the 2009 and 2010 examinations have been consistent.  The Veteran's testimony at his hearing confirms that his symptomatology has remained the same since service connection was granted.  Since the award of service connection, the Veteran has only maintained relationships with his family.  Although he was able to work until 2006, the evidence shows that he had poor relationships with his supervisors and had problems with irritability at work.  The effect of the Veteran's PTSD on his occupational and social functioning has appeared to be consistent since the award of service connection.  As such, when affording the Veteran the benefit-of-the-doubt, the Board concludes that a 70 percent rating is warranted throughout this appeal.  

However, the criteria for a 100 percent disability rating have not been met.  None of the Veteran's treatment records or examinations showed total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  Although the April 2007 evaluation shows that the Veteran reported having memory loss for names of family, other symptoms indicative of a 100 percent rating have not been shown.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  To the extent that the Veteran's PTSD has resulted in occupational impairment, the Board is granting an earlier effective for the award of a TDIU.  The examinations as discussed above show that the Veteran was able to maintain relationships with his wife and children, suggesting that he does not have total social impairment.  In this case, the actual symptomatology shown since the award of service connection fails to show that the Veteran has total occupational and social impairment.  

The Board notes that the reported GAF scores of 51 to 60 are indicative of moderate symptoms; however, the Veteran has also had lower GAF scores of 50, indicative of serious symptoms, consistent with a 70 percent rating, as well as 38, indicative of some impairment of reality testing or communication.  The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 70 percent rating, but no higher, is warranted from the date of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  To the extent that the Veteran does have interference with his employment, the Board is granting an earlier effective date for the award of the TDIU.  The evidence does not show that the Veteran's PTSD disability has resulted in interference with employment or activities of daily life which would warrant an increased rating beyond the 70 percent rating being granted along with the award of an earlier effective date for the award of a TDIU for this disability.

	C.  Earlier Effective Date

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Also, in Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011), the Court held that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board is required to consider evidence of unemployability as far back as the date of the underlying initial claim.

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 38 U.S.C.A. § 5110(a),(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));
(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the RO assigned an effective date of October 27, 2008.  In the June 2013 rating decision grating the TDIU, the RO indicated that the effective date was the date after the Veteran was no longer working.  The RO also found that the 70 percent rating was not warranted until September 27, 2007.  For the reasons set forth above, the Board has granted a 70 percent rating dating back to the award of service connection.    

The schedular requirements for TDIU require that if there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  Therefore, the Veteran has met the schedular requirements for TDIU since the award of service connection for PTSD.  

In light of Rice and Mayhue, the Board concludes that the Veteran has had a claim pending since December 2000, the date his claim for service connection for PTSD was received.  The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) (emphasis added).  In this case, October 27, 2008, is the later date.  38 C.F.R. § 3.400(o)(1).  

However, to determine if an earlier effective date is warranted, the Board must consider whether the Veteran met the criteria for an award of a TDIU earlier than October 27, 2008.  For the reasons set forth above, the Veteran has met the schedular requirements for a TDIU since the date of service connection for PTSD.  

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

The Veteran's August 2009 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he last worked on October 26, 2006, not in 2008 as the RO mistakenly believed.  The Veteran's SSA records show that he was awarded disability benefits based on his PTSD from October 2006.  

In light of the Veteran last working on October 26, 2006, the Board concludes that an earlier effective date of October 27, 2006, the day after the Veteran last worked, is warranted.  Here, in granting a TDIU, the RO acknowledged that it is the Veteran's PTSD that renders him unable to secure or follow a substantially gainful employment.  As the Board has granted a 70 percent rating dating back to the award of service connection, the Veteran has met the scheduler criteria throughout this appeal.  Consequently, as he meets the schedular criteria for a TDIU, and as his service-connected PTSD renders him unemployable, the Board concludes that the proper effective date should be when the Veteran was no longer substantially and gainfully employed.  In this case, such date is October 27, 2006.

However, an effective date earlier than October 27, 2006, is not warranted.  The Veteran himself in his VA Form 21-8940 acknowledged that he last worked on October 26, 2006, and that he did not become too disabled to work until that date.  As the Veteran was substantially and gainfully employed by his own admission until October 26, 2006, the Board concludes that the earliest effective date possible is October 27, 2006, the date after he was last employed.  

In sum, while the Veteran has met the criteria for a schedular TDIU since the award of service connection for PTSD, he remained gainfully employed until October 26, 2006.  Therefore, the effective date for the grant of a TDIU should be October 27, 2006; the record presents no evidentiary basis for the assignment of an effective date earlier than that.  The governing legal authority is clear and specific and VA is bound by it.  The evidence is in favor of an earlier effective date of October 27, 2006, for the award of a TDIU.  Entitlement an earlier effective date of October 27, 2006, is therefore granted.  


ORDER

Entitlement to service connection for sleep apnea is granted.  

A rating of 70 percent for PTSD is granted throughout the appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date of October 27, 2006, for the award of a TDIU is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


